Citation Nr: 1045568	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-21 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for disability manifested 
by dizziness and loss of balance.

4.  Entitlement to service connection for a chronic sinus 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from August 
1966 to August 1969 and from December 1970 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran failed, without apparent cause, to 
appear for a scheduled hearing in August 2005.  Therefore, his 
request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2010).  The Veteran submitted 
additional evidence in support of his claims in September 2005, 
but waived agency of original jurisdiction consideration of that 
evidence.  In November 2008, the Board remanded the case to the 
RO, via the Appeals Management Center (AMC), for further 
development.  

The issue of entitlement to service connection for chronic 
sinus disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action is required.


FINDINGS OF FACT

1.  Although the evidence of record does not show a diagnosis of 
sleep apnea until many years after service, the Veteran's 
testimony combined with the pertinent medical evidence of record 
reasonably establishes that the disorder was first manifest in 
service.  

2.  Affording the Veteran the benefit of the doubt, the evidence 
establishes that his headaches result from his now service-
connected sleep apnea.

3.  Affording the Veteran the benefit of the doubt, the evidence 
reasonably establishes that his current vertigo first became 
manifest during service.     

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for sleep 
apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for entitlement to service connection for 
headaches as secondary to service-connected sleep apnea are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.310 (2010).

3.   The criteria for entitlement to service connection for 
disability manifested by dizziness and loss of balance (i.e. 
vertigo) are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Given the favorable outcome detailed below, an 
assessment of VA's duties under the VCAA is not necessary.

II.  Factual Background

The Veteran's service treatment records reveal that he 
experienced dizziness, headaches and tonsillitis in service.  A 
December 1977 progress note reflects that the Veteran had gained 
approximately 30 pounds in the past two years.  He was noted to 
be 5'7" tall and to weigh 205 1/2 pounds.  

A March 1979 progress note reflects that the Veteran complained 
of dizziness and lightheadedness that had been progressing in 
frequency and duration for the past three weeks.  He described 
the problem as the top of his head lifting off and air coming 
through.  The problem was not associated with nausea, vomiting, 
headaches, time of day, meals or position.  The Veteran also 
mentioned an episode 7 to 8 months prior when he was unable to 
read and comprehend a form.  The diagnostic assessment was 
dizziness and light-headedness of unknown etiology.  The Veteran 
was prescribed antivert for the dizziness.  A December 1980 
progress note reflects that the Veteran complained of recurrent 
headaches. 

An August 1994 private progress note reflects that the Veteran 
reported having some dizzy spells on and off for the past 10 
days.  The diagnostic impression was vertigo.   

A May 1998 private medical record shows that the Veteran was 
evaluated for complaints of dizziness, which had started that 
past September.  At the onset, he was having severe episodes that 
were quite frequent.  However, he had started taking medication 
for hypothyroidism that past January and his symptoms had gotten 
better.  He did continue to have at least one episode a day where 
the top of his head would feel like it was separating.  The 
episodes would last anywhere from a few seconds to several 
minutes.  Physical examination showed a cerumen impaction on the 
right, which was removed.  The nasal cavity showed mild symptoms 
of allergy.  Audiometry showed a high frequency hearing loss at 
4000 hertz.  The diagnostic impression was disequilibrium with 
high frequency hearing loss.  Subsequent June 1998 vestibular 
testing was suggestive of a peripheral vestibular disorder; 
however, the test results were nonlocalizing.  

Private medical records from 2002 to 2005 reveal ongoing 
treatment and evaluation for sleep apnea, headaches and 
dizziness.  A July 2002 private neurological consultation report 
shows that the Veteran was evaluated for headaches.  He reported 
that he had no headaches until nine months prior when he began 
awakening each day with one.  The headache was always mild, would 
fluctuate during the day, and would sometimes completely resolve.  
The headache felt like a mild toothache but he occasionally had 
quick, sharp pains across his head.  

It was noted that the Veteran did not have any family history of 
headache disorders or neurologic disease.  Neurological 
examination was normal.  The examiner diagnosed the Veteran with 
chronic daily headache, mild, with no associated features.  The 
examiner noted that the most likely causes were sleep apnea with 
normal headache, posterior fossa abnormality with Chiari I 
malformation or possible menangiomas.  

An August 2002 nocturnal polysomnogram produced a diagnostic 
impression of severe sleep apnea.  In November 2002, it was noted 
that the Veteran's daily headaches had improved some after CPAP 
treatment for sleep apnea.  A separate November 2002 progress 
note shows a diagnosis of migraines/cephalgia.  

A December 2002 medical evaluation reveals that the Veteran was 
complaining of episodes of visual disturbances with balance 
problems and headaches.  The Veteran remembered having an episode 
of severe balance problems 25 years prior while he was in the 
military.  The examiner noted that the Veteran had been followed 
for chronic daily headache secondary to sleep apnea and that he 
had responded nicely to CPAP treatment.  Physical examination 
showed a subjective decrease in vision.  

A December 2002 MR scan of the head produced a diagnostic 
impression of negative study aside from a roughly 2.0 cm mucous 
retention cyst in the left maxillary sinus, possible minimal 
ethmoid sinus disease and a left-sided concha bulbosa.  

A July 2003 progress note shows that the Veteran had had a 
migrainal cerebrovascular accident in November 2002, which had 
since resolved.  

In August 2003, the Veteran was noted to have experienced 
dizziness one week after starting a diabetic diet.  In October 
2003 the Veteran was noted to be experiencing dizzy spells.  A 
separate October 2003 progress note shows that the Veteran was 
experiencing occasional mild headache.  His dizzy spells were 
mild and infrequent.    

An October 2003 MRI of the brain produced normal results except 
for a mucous retention cyst in the left maxillary antrum and mild 
ethmoid sinusitis.  

On June 2005 private consultation for sleep apnea, it was noted 
that the Veteran had been diagnosed with the disorder three years 
prior at Clarksville Sleep Disorder Center.  He was prescribed a 
CPAP machine from which he had benefitted greatly.  The Veteran 
reported that 25 to 30 years prior, he had been told that he had 
a severe snoring problem.  He used to get up feeling tired and 
would feel sleepy all the way into the early afternoon hours but 
at that time he was young and still able to function without any 
significant problems.  Consequently, it had only been five years 
prior that a sleep apnea diagnosis was entertained and he 
subsequently underwent a sleep study.  

On system review, the Veteran's complaints included shortness of 
breath due to obesity predominantly, occasional cough, frequent 
headaches and history of recurrent sinusitis for 30 years.  The 
Veteran also gave a history of migraine headaches.  Physical 
examination showed that the Veteran was morbidly obese and that 
his upper airway was compromised due to large elevated tongue 
base.  The examining physician's diagnostic impression was 
obstructive sleep disorder, well controlled with CPAP.  The 
examiner noted that the Veteran gave a history of heavy snoring 
and daytime sleepiness dating back 25 to 30 years prior and that 
the Veteran reported that he weighed about 200 pounds at that 
time.  Based on the history, it appeared to the examiner that the 
Veteran probably had obstructive sleep apnea disorder even back 
then.  The examiner noted that a subsequent additional 60 pound 
weight gain obviously worsened the symptoms.  

On February 2009 VA neurological examination, the Veteran 
reported that he began having headaches in the mid 1970s.  They 
began as low grade daily headaches with infrequent exacerbations.  
More recently, every six to eight weeks he would have intense 
headaches accompanied by a change in his peripheral vision in 
which the peripheral fields appeared to contract or constrict 
down to a narrow central tunnel.  This would typically last from 
minutes to occasionally a few hours.  

The symptoms had been helped by taking Naprosyn and Keppra but he 
would still occasionally have constriction of his peripheral 
visual fields, along with intense headaches with photophobia and 
phonophobia.  The Veteran indicated that he had never gone more 
than a number of months free of intense headache exacerbations 
since the 1970s.  

The Veteran also reported that he continued to experience 
dizziness as a symptom.  He would have sudden bouts of 
unsteadiness often accompanied by a sense of reduction in his 
peripheral vision.  Sometimes this would happen without any 
exacerbation of the headache.  

Neurological examination was essentially normal.  The examiner 
commented that although it was hard to be certain, the Veteran's 
report of severe snoring dating back such a long interval would 
suggest that it was more likely than not that his sleep apnea 
began while he was in the military.  The examiner indicated that 
the Veteran had reported daily headaches that he dated back into 
his period of military service.  However, the examiner noted that 
the history obtained by the Veteran's treating headache 
specialist in 2002 indicated that the chronic headaches had begun 
sometime in the year prior and seemed related to sleep apnea, 
which had worsened in the early 2000s.  

On February 2009 VA sleep apnea examination, the Veteran reported 
that he had experienced severe snoring, feeling tired a lot and 
frequent headaches as far back as 30 years prior.  The examiner 
noted that there was a history of cough and shortness of breath 
on moderate exertion.  The examiner also noted that the Veteran's 
sleep apnea symptoms were well-relieved with CPAP treatment.  The 
Veteran reported that the CPAP treatment did not reduce his 
headache frequency in a significant way although the examiner 
noted that some of the Veteran's treating physician's progress 
notes did note some improvement in the headaches.  The examiner 
found that the Veteran's sleep apnea was at least as likely as 
not related to his military service.  The examiner indicated that 
as stated by the June 2005 private physician, the Veteran had 
symptoms that could be attributed to sleep apnea as far back as 
30 years prior.  Thus, given that the Veteran had had problems 
with weight even at that time, the VA physician felt that it was 
at least as likely as not that he had had at least mild sleep 
apnea in the late 70s and early 80s.  

In a March 2009 addendum, the VA neurological examiner noted that 
there was conflicting evidence regarding when the Veteran began 
having headaches.  The Veteran indicated that they began in 
service but the notes from his headache specialist indicated that 
they began nine months prior to July 2002.  There was also 
difficulty with the diagnosis of headaches and the Veteran 
probably had more than one type.  He had headaches that had been 
attributed to sleep apnea based on their improvement after 
receiving sleep apnea treatment.  Additionally, there was a 
history of headaches with migrainous features, sometimes 
including dizziness.   The neurologist also noted that the claims 
file included only a single medical note concerning an episode of 
dizziness in service and that this episode was transient, not a 
chronic recurring problem.

The neurologist found that if sleep apnea was established as 
service-connected problem, then the subsequent development of 
headaches would also be service connected (as it was established 
that the Veteran had headaches secondary to the sleep apnea).  
However, he also found that unless additional consideration lead 
to the conclusion that the Veteran's sleep apnea was service 
connected, it was less likely than not that the Veteran's 
headaches and dizziness were service connected.  

On April 2009 VA ear, nose and throat examination, the Veteran 
complained of vertigo, which he had had since 1978, when he 
experienced the episode of losing his balance.   He had been 
seeing a neurologist for the past nine years for migraines and 
for migrainous related vertigo.  His vertigo affected his 
activities of daily living when he had episodes of acute 
vertiginous events.  

Diagnostic testing showed mild instability with swaying on 
Romberg testing.  The examiner diagnosed the Veteran with vertigo 
and found that it was more likely than not that the Veteran's 
peripheral vestibular loss was secondary to his military 
experience.  The examiner noted that the Veteran's initial 
episodes of vertigo occurred while in the military as documented 
in his service treatment records and that the Veteran had 
received treatment for the vertigo on an outpatient basis from a 
neurologist noted to be a vertigo and migrainous vertigo expert.

III.  Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a).  A disability which is proximately due to or the result 
of a service- connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to 
service connection on a secondary basis when it is shown that a 
service-connected disability aggravates a nonservice-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303.





IV.  Analysis

A.  Sleep Apnea

At the outset, the Board notes that there is no medical evidence 
of sleep apnea in service or for many years thereafter.  However, 
the February 2009 VA sleep apnea examiner specifically found that 
based on the Veteran's reported history of snoring and daytime 
sleepiness during service and his problems with being overweight 
dating back to that time, it was at least as likely as not that 
he had at least mild sleep apnea during service in the late 70s 
and early 80s.  Similarly, the June 2005 private examiner, based 
on this same history, found that the Veteran "probably" had 
obstructive sleep apnea back in military service.  There are no 
medical opinions of record to the contrary.  

The RO disregarded the above medical opinions because they are 
based primarily on the Veteran's reported history and that 
reported history (i.e. snoring and daytime sleepiness) is not 
affirmatively confirmed by any medical findings in the service 
treatment records.  While such reasoning is understandable, the 
Board notes that the Veteran is competent to testify regarding 
symptoms he experienced in service to include snoring and daytime 
sleepiness.   Additionally, the Board does not find a basis in 
the record for concluding that the Veteran's self-report is not 
credible.  In this regard, the Board finds it plausible that the 
Veteran would not have brought his daytime sleepiness or snoring 
to the attention of medical personnel during service.  
Accordingly, in the absence of a finding that the Veteran's 
account is not credible, the Veteran's reported symptoms in 
service constitute a legitimate basis for the VA and private 
physician to conclude that it is at least as likely as not that 
the Veteran's sleep apnea began in service.  Accordingly, 
affording the Veteran the benefit of the doubt, an award of 
service connection for sleep apnea is warranted.  38 U.S.C.A. 
§ 5107.     

B.  Headaches

Although the Veteran experienced some level of headaches in 
service and has current headache disorder, there is no medical 
evidence of record indicating that the Veteran's headaches are 
directly related to service.  However, the VA neurologist, in his 
March 2009 addendum specifically found that if sleep apnea was 
established as a service-connected problem, then the Veteran's 
headaches would have to be considered as service connected (since 
the sleep apnea is reasonably shown to be a causal factor for the 
headaches).  Additionally, the Board notes that during the July 
2002 private consultation, the consulting physician affirmatively 
found that sleep apnea was one of the most likely causes of the 
Veteran's headaches.  Accordingly, as there is no evidence to the 
contrary (i.e. evidence tending to affirmatively indicate that 
the Veteran's headaches do not result from his now service-
connected sleep apnea), an award of service connection for 
headaches, as secondary to service-connected sleep apnea is 
warranted.   38 C.F.R. § 3.310.  

C.  Disability manifested by dizziness and loss of balance

The evidence establishes that the Veteran did experience some 
problems with dizziness during service, with the service 
treatment records indicating that he had experienced dizziness 
and lightheadedness in March 1979, which had been progressing in 
frequency and duration for about three weeks.  Additionally, the 
Veteran had also experienced an episode of visual disturbance 7 
to 8 months prior when he was unable to read and comprehend a 
form.  Subsequently, post-service, the medical evidence shows 
that the Veteran experienced similar episodes in 1998 and at 
various times thereafter, and most recently in April 2009, the VA 
ENT examiner diagnosed the Veteran with vertigo.  

Accordingly, the evidence reasonably establishes that the Veteran 
has a current disability manifested by dizziness and some level 
of loss of balance (i.e. vertigo) and also establishes that he 
had symptoms suggestive of this disability in service.  However, 
there are conflicting medical opinions of record as to whether 
the current disability is related to the dizziness in service.  
In this regard, the VA neurologist found that the Veteran had 
only a single documented episode of dizziness in service which 
appeared to be transient and that this episode was transient and 
not a chronic recurring problem.  Thus, he found that it was less 
likely than not that the dizziness was directly related to 
service.  

In contrast, the April 2009 VA ENT examiner specifically found 
that it more likely than not that the Veteran's peripheral 
vestibular loss was secondary to his military experience.  The 
examiner noted that the Veteran's initial episodes of vertigo 
occurred while in the military as documented in his service 
treatment records and that the Veteran had subsequently received 
treatment for the vertigo on an outpatient basis from a 
neurologist noted to be a vertigo expert.  

Notably, both physicians reviewed the claims file and examined 
the Veteran prior to rendering their opinions.  Additionally, it 
appears that the difference in their conclusions is a result of 
differing interpretations of the extent and significance of the 
dizziness the Veteran experienced in service, with the VA 
neurologist viewing the dizziness as a transient occurrence and 
the VA ENT physician viewing it as the first manifestation of a 
chronic problem.  In this regard, the Board notes that although 
the neurologist described the dizziness as transient, the service 
treatment records do indicate that seven to eight months prior to 
March 1979, the Veteran had experienced an initial visual 
disturbance similar to the dizziness and the records also 
indicate that in March 1979 the Veteran was experiencing 
dizziness and lightheadedness that had been progressing in 
frequency and duration for at least three weeks.  Thus, there 
appears to be an adequate evidentiary basis for the VA ENT 
examiner's opinion that the dizziness in service was more than a 
transient event.  Consequently, the Board finds that the VA ENT 
examiner's opinion is entitled to at least as much evidentiary 
weight as the opinion of the VA neurologist.  Accordingly, as 
there are no other medical opinions of record concerning a nexus 
between current vertigo and the Veteran's service, the Veteran is 
entitled to the benefit of the doubt and service connection for 
disability manifested by dizziness and loss of balance (i.e. 
vertigo) is warranted.   38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.303.
 
 





ORDER

Service connection for sleep apnea is granted.  

Service connection for headaches as secondary to service-
connected sleep apnea is granted.  

Service connection for disability manifested by dizziness and 
loss of balance (i.e. vertigo) is granted.  


REMAND

Pursuant to the November 2008 remand, RO arranged for the Veteran 
to receive the April 2009 ENT examination to determine, in part, 
whether there was a 50 percent probability or greater that the 
Veteran had any chronic sinus disorder as a result of his active 
service.  Also, pursuant to the remand, the RO made the claims 
file available for review by the April 2009 VA examiner and the 
examiner indicated that he had reviewed the claims file in depth.  
After the examination and review of the claims file, the VA 
examiner affirmatively found that "that the Veteran did not have 
any chronic sinus disease, chronic sinus infection or chronic 
sinusitis."
As mentioned above, however, the December 2002 MR scan of the 
head showed possible minimal ethmoid sinus disease, along with a 
2.0 cm mucous retention cyst in the left maxillary sinus and 
left-sided concha bulbosa.  Additionally, the October 2003 MRI of 
the brain showed mild ethmoid sinus disease, along with a mucous 
retention cyst in the left maxillary antrum.  Given that these 
affirmative findings indicative of sinus disease appear to be in 
direct conflict with the conclusion of the April 2009 VA 
examiner, and given that the April 2009 VA examiner did not 
explain this discrepancy or otherwise address the December 2002 
and October 2003 findings, the Board finds that a further VA 
examination is necessary to determine whether the Veteran has any 
current chronic sinus disability related to his military service.   

Prior to affording the Veteran this examination, the RO should 
ask him to identify any outstanding records of treatment for 
sinus problems and should obtain all available records, which are 
appropriately identified by the Veteran. 

Finally, the Board notes that there are no service treatment 
records from the Veteran's first period of service associated 
with the claims file and it's not clear whether or not these 
records were initially obtained by the RO.  Notably, the RO did 
initially request them from the National Personnel Records Center 
(NPRC) and has also generally listed them as evidence when 
deciding the veteran's claims.  In any case, on remand the RO 
should make all possible efforts to attempt to obtain any 
available service treatment records pertaining to the Veteran's 
first period of service as the appellant has alleged that his 
sinus problems began in 1969.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should make all possible efforts to obtain any 
available service treatment records pertaining to the 
Veteran's first period of service, from August 1966 to 
August 1969.     

2.  The RO should ask the veteran to identify 
all sources of treatment or evaluation he has 
received for sinus problems and should secure 
copies of complete records of the treatment 
or evaluation (which are not already of 
record) from all sources identified.

3.  The RO should arrange for a VA 
examination by an appropriate physician to 
determine the likely etiology of any current 
sinus disability.  The Veteran's claims 
folder, including the service treatment 
records and all pertinent VA and private 
treatment records (to specifically include 
the reports of the December 2002 MR scan of 
the head and the October 2003 MRI of the 
brain) must be reviewed by the examiner in 
conjunction with the examination.  Any 
indicated tests, to include a CT or MRI scan 
of the sinuses, if necessary, should be 
performed.  The examiner should then provide 
an opinion as to whether any current sinus 
disability is at least as likely as not 
(i.e. a 50% chance or greater) related to the 
Veteran's military service.  The examiner 
should explain the rationale for the opinion 
given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case and provide the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order.  No action is required of the Veteran 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


